United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT


                                     ___________

                                     No. 99-2424
                                     ___________

Benjamin E. Schreiber,                  *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Sheryl Currier; Julie Tonda Stanton,    *
                                        *      [UNPUBLISHED]
             Appellees.                 *
                                   ___________

                           Submitted: November 5, 1999
                               Filed: November 9, 1999
                                   ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Benjamin Schreiber appeals the district court&s1 grant of summary judgment
dismissing his 42 U.S.C. § 1983 claim that two state court reporters failed to transcribe
all portions of his criminal trial for purposes of his pending appeal to the Iowa Supreme
Court. Having carefully reviewed the record, we agree with appellees that the facts



      1
      The HONORABLE R. E. LONGSTAFF, United States District Judge for the
Southern District of Iowa.
alleged by Schreiber fail to establish a violation of his federally protected rights.
Accordingly, we affirm. See 8th Cir. Rule 47B.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-